Mb. Justice Higbee delivered the opinion of the court. This was a suit by appellees, C. H. Payson and Nellie B. Kessler, against appellant for fees for legal services rendered by them to appellant, and for money paid out by them for appellant. The bill was composed of some seven items claimed to be due appellees, amounting to $130. They gave appellant credit for the proceeds of a collection made by them for him, amounting to $75.86, and for the sum of $8.07 paid by him to them, making a total credit of $83.93. Upon the trial the jury gave appellees a verdict for $11.07 and judgment was rendered for that amount. The only question presented to us by the record in this case is one of fact. There was a sharp conflict in the testimony of the witnesses for the respective parties, and the judge and jury, beforq whom the case was tried, and who saw the witnesses, were in a position to determine what witnesses were better worthy of belief. After hearing the evidence the jury reduced the claim of appellees nearly $35, giving a verdict for only a small part of their demand. The case appears to have been fairly considered, and as there was evidence to sustain the verdict we are not disposed to disturb the judgment entered thereon. The judgment of the court below will therefore be affirmed.'